Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2.	This action is in response to the Response to Election/Restriction filed August 18, 2021.

3.	Claims 15-20 have been newly cancelled and new claims 21-26 have been added.

4.	Claims 1, 3-10, 12-14, and 21-26 have been examined and are pending with this action.


Allowable Subject Matter
5.	Claims 1, 3-10, 12-14, and 21-26 are allowable over prior art of record in light of applicants’ amendments and arguments presented in Amendment filed July 8, 2021.

6.	The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose, teach, or suggest neither singly nor in combination the claimed limitation of “determining that a web document defining conditions to render the web content on a web page comprises a script comprising additional web content resultant from invoking a plurality of synchronous client-side function calls in a corresponding data structure, wherein the plurality of synchronous client-side function calls are configured to cause the client device to send subsequent requests to the web server system for the additional web content; batching the plurality of synchronous client-side function calls to obtain output data placed in an assigned location in the corresponding data structure in place of causing the client device to send the subsequent requests; appending the output data to the web document to cause the assigned location in the corresponding data structure to be invalidated; and transmitting the web document to the client device after the output data has been appended to the web document, as recited in independent claims 1, 10, and 21.
Specifically, neither Chitilian et al. (US 2018/0357660) nor Lisogurski (US 2016/0242658), nor any other prior art of record, either alone or in combination, teach the step of “batching the plurality of synchronous client-side function calls to obtain output data placed in an assigned location in the corresponding data structure in place of causing the client device to send the subsequent requests” and causing “the assigned location in the corresponding data structure to be invalidated”, “wherein invalidating the corresponding data structure prevents the client device from sending the subsequent requests to the web server system”.  For at least these reason, claims 1, 3-10, 12-14, and 21-26 are allowable.

.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  Please note, the examiner generally will not hold interviews after a Final Office Action has been issued.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL WON

Art Unit 2449



/Michael Won/
Primary Examiner, Art Unit 2449
September 3, 2021